Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 9/24/2021 are persuasive.  The previously cited combination of Oba (US 2016/0066354) in view of Cooper (Internet X.509 Public Key Infrastructure Certifciate) and Van Der Merwe (US 2015/03652288) does not disclose the additional features of “adaptive private network appliances (APNAs)… and usinq, by the APN VM, the first private key to establish secure sockets laver (SSL) connections with each of the APNAs, wherein the APNAs allow the SSL connections to be made if the first private key corresponds to the certificate and wherein the APNs terminate the SSL connections if the first private key does not correspond to the certificate”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892, specifically:
Mach, US 2021/0288875 discloses network management by distribution of a management script.
Cignetti et al., US 11,115,223, discloses a certificate management system for a managed network.
Zhang et al., US 2021/0191750, discloses a netrwork control system for configuring middleboxes.
Hashimoto et al., US 2006/0277406, discloses mutual authentication between a management server and a managed device using a certificate provided by the management server. 

McCallum et al., US 2015/0271130, discloses a network management system whereby a maangement server utilizes a provisioning server to send certificates OOB to managed hardware.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL W CHAO/Examiner, Art Unit 2492